      Case: 4:19-cr-00259-CDP Doc. #: 2 Filed: 03/28/19 Page: 1 of 1 PageID #: 4
                                                                                         f§lE[})
                               UNITED STATES DISTRICT COURT
                                                                                   MAR 2 8 2019
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                           EA U.S. DISTRICT COURT
                                                                                  STERN DISTRICT OF MO
                                                                                      ST.LOUIS
UNITED STATES OF AMERICA,                              )
                                                       )
                        Plaintiff,                     )
                                                       )       No.
vs.                                                    )
                                                       )
BERNARD TOLER,                                         )        4:19CR00259 CDP/SPM
                                                       )
                        Defendant.                     )

                                           INDICTMENT

                                            COUNT ONE

       The Grand Jury charges that:

       On or about February 20, 2019, in the County of St. Louis, within the Eastern District of

Missouri,

                                        BERNARD TOLER,

the Defendant herein, having been previously convicted of one or more crimes punishable by a

term of imprisonment exceeding one year, did knowingly possess a firearm, which traveled in

interstate or foreign commerce during or prior to being in the Defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l ).


                                                               A TRUE BILL


                                                               FOREPERSON
JEFFREY B. JENSEN
United States Attorney



LINDA R. LANE, #0011541IA
Assistant United States Attorney
